IN THE UNITED STATES COURT OF APPEALS

                   FOR THE FIFTH CIRCUIT
                      _______________

                        m 00-30655
                      _______________

                        DIANNE HILL,

                                           Appellant,

                           VERSUS

           U.S. TRUSTEE; EUGENE HASTINGS, Trustee;
FRAN STRANGE, Assistant Trustee; MOREHOUSE GENERAL HOSPITAL,

                                           Appellees.

                * * * * * * * * * * * * * *

                        DIANNE HILL,

                                           Appellant,

                           VERSUS

 EUGENE HASTINGS, Trustee; FRAN STRANGE, Assistant Trustee;
                 MOREHOUSE GENERAL HOSPITAL,

                                           Appellees.

                * * * * * * * * * * * * * *

                        DIANNE HILL,

                                           Appellant,

                           VERSUS

                      EUGENE HASTINGS,

                                           Appellee.
                           _________________________

               Appeal from the United States District Court
                   for the Western District of Louisiana
                               m 99-CV-2113
                         _________________________
                             November 13, 2001

Before BALDOCK,* SMITH, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:**



      In this bankruptcy matter, Diane Hill contests her removal as

trustee, a finding of contempt, and the denial of compensation.               We

have reviewed the briefs and applicable portions of the record and

have heard the arguments of counsel.            We conclude that neither the

district court nor the bankruptcy court committed reversible error.

      The judgment, accordingly, is AFFIRMED.




      *
           Circuit Judge of the Tenth Circuit, sitting by designation.

      **
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.

                                         2